I attest to the accuracy and
                                                             integrity of this document
                                                               New Mexico Compilation
                                                             Commission, Santa Fe, NM
                                                            '00'05- 13:53:02 2011.12.05
Certiorari Denied, October 18, 2011, No. 33,227

       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

Opinion Number: 2011-NMCA-115

Filing Date: August 23, 2011

Docket No. 30,070

STATE OF NEW MEXICO,

       Plaintiff-Appellee,

v.

GARRELL RAY TSOSIE,

       Defendant-Appellant.

APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
Thomas J. Hynes, District Judge

Gary K. King, Attorney General
Andrew S. Montgomery, Assistant Attorney General
Santa Fe, NM

for Appellee

Law Offices of Nancy L. Simmons, P.C.
Nancy L. Simmons
Albuquerque, NM

for Appellant

                                        OPINION

GARCIA, Judge.

{1}     Defendant Garrell Tsosie appeals the district court’s order for conditional discharge
and supervised probation following his plea to one count of battery upon a health care
worker, contrary to NMSA 1978, Section 30-3-9.2(E) (2006). The State alleged that Tsosie
struck Alan Albo, an employee of the Four Winds Recovery Center, Inc. in Farmington, New
Mexico (Four Winds). Tsosie filed a motion to dismiss, arguing that the charges lacked a

                                             1
legally sufficient basis because Albo was not a health care worker employed at a health
facility as contemplated by Section 30-3-9.2(A)(1) and (2). The district court denied
Tsosie’s motion, concluding that the Four Winds Protective Care Unit (the PCU) constitutes
a health facility and that Albo was both employed there and engaged in the performance of
the duties of a health care worker at the time of the alleged battery. Tsosie subsequently
entered a conditional guilty plea and reserved the right to appeal the district court’s denial
of his motion to dismiss.

{2}     Tsosie raises three issues on appeal: (1) whether the New Mexico Detoxification
Reform Act (the DRA), NMSA 1978, §§ 43-2-1.1 to -23 (1949, as amended through 2005),
precludes the State from prosecuting Tsosie for battery upon a health care worker; (2)
whether Albo met the definition of a health care worker employed by a health facility as
contemplated by Section 30-3-9.2(A)(1) and (2), thereby precluding prosecution under
Section 30-3-9.2(E); and (3) whether Section 30-3-9.2(A) and (E) are unconstitutionally
vague and overbroad. We hold that (1) the DRA does not preclude prosecution of Tsosie for
battery upon a health care worker; (2) Albo was a health care worker employed by a health
facility at the time of the alleged battery; and (3) Section 30-3-9.2(A) and (E) are not
unconstitutionally vague or overbroad. As a result, we affirm the district court’s denial of
Tsosie’s motion to dismiss.

FACTUAL AND PROCEDURAL HISTORY

{3}    On August 3, 2009, law enforcement officers brought Tsosie to the PCU for the
purposes of protective custody and detoxification, pursuant to Section 43-2-8(A)(7) of the
DRA. Section 43-2-8(A)(7) provides that an intoxicated person may be committed to a
treatment facility for protective custody if there is probable cause to believe that the person
being committed is incapacitated by alcohol or drugs.

{4}     When Tsosie arrived at the PCU, Albo was on duty and checked his vital signs and
admitted him to the PCU. Approximately ten minutes later, Albo served Tsosie a cup of
soup instead of the tray of food that earlier arrivals had received since the meal count had
already been completed for the evening. Tsosie became upset and began to throw other
clients’ trays on the ground. When Albo attempted to restrain him, Tsosie grabbed Albo’s
neck and injured him. Albo then punched Tsosie in the face. Tsosie had not yet received
a formal assessment at the time of the incident because he was still intoxicated, and formal
assessments do not occur until clients have been at the PCU for twenty-four hours and are
no longer under the influence of alcohol or drugs.

{5}    Tsosie moved to dismiss the charge of battery upon a health care worker on the
grounds that (1) the DRA does not allow prosecution for batteries committed while a person
was under the influence of alcohol; (2) Albo was not a health care worker at a health facility
as defined by Section 30-3-9.2(A)(1) and (2); and (3) Section 30-3-9.2(A) and (E) are
unconstitutionally vague and overbroad. Tsosie contended that dismissal was appropriate
because the undisputed facts did not provide a legally sufficient basis for the charges. The

                                              2
State filed a response to all three contentions raised in Tsosie’s motion to dismiss.

{6}      At the hearing on the motion to dismiss, the district court clarified that it was
deciding as a matter of law whether Albo was a health care worker employed by a health
facility based upon the undisputed facts regarding the facility and the nature of Albo’s
employment. Accordingly, this question of law was appropriate for disposition in a motion
to dismiss. See State v. Johnson, 2009-NMSC-049, ¶ 4, 147 N.M. 177, 218 P.3d 863
(concluding that where the facts were undisputed, it was appropriate for the district court to
determine as a matter of law whether security guards were “school employees” as envisioned
in a statute prohibiting battery upon school personnel upon a motion to dismiss).

{7}       The record reflects that the following undisputed facts were heard by the district
court at the hearing on the motion to dismiss. Four Winds is licensed by the New Mexico
Department of Health and Safety (the Department) as an adult residential care facility, and
the PCU does not hold a separate license. The PCU is one of several buildings at Four
Winds, which also includes an administrative building, a treatment facility, and a long-term
treatment facility. The PCU is under the same management as the rest of Four Winds, and
the PCU does not receive any separate funding.

{8}     When clients arrive at Four Winds, they are initially admitted to the PCU if they are
intoxicated or test positive for any drug at the time of their arrival. Clients are not permitted
to leave the PCU for at least twenty-four hours and usually remain in protective custody for
seventy-two hours. At that point, they may choose to remain at the PCU for up to twelve
days before they are either released or moved to another Four Winds facility for further
treatment.

{9}     Employees such as Albo are given the title of Counselor Aides. When clients arrive
at the PCU, Counselor Aides check clients’ vital signs, perform various laboratory testing,
question clients regarding their medical history, dispense meals, and provide care for clients.
After clients are admitted to the PCU, Counselor Aides continue checking the clients’ vital
signs approximately every two hours, including temperature, respiration, blood pressure, and
heart rate. Counselor Aides also monitor the blood sugar of clients with diabetes. As soon
as PCU clients are sober enough to interact with the staff, they also begin receiving
substance abuse treatment. Treatment may include talking to clients about their drinking
behavior and its consequences, prescribing and dispensing medication, and completing
behavioral therapy. After clients have been at the PCU for twenty-four hours, formal
assessments are completed, and treatment plans are developed. If clients wish to be referred
to long-term treatment, then additional assessments must be completed.

{10} Counselor Aides receive special training and become certified medical technicians.
They are trained to take vital signs and identify issues associated with detoxification, and
they are also instructed regarding the past medical history of specific clients. Counselor
Aides are required to have current CPR and first aid certification. Although Albo testified
that he had not yet received his certification as a medical technician at the time of the alleged

                                               3
incident, he had prior medical experience, was trained in how to use the equipment, and had
also completed his training with Four Winds. Once certified, Counselor Aides at the PCU
are permitted to dispense prescription medication. One trained nurse on staff also serves the
Four Winds facility, including the PCU. Finally, Four Winds employs a physician who is
on call twenty-four hours per day and visits the facility weekly.

{11} The district court denied Tsosie’s motion to dismiss, concluding that Four Winds was
a health facility as defined by Section 30-3-9.2(A)(1), that Albo was employed at Four
Winds, and that Albo was engaged in the performance of the duties of a health care worker
at the time of the alleged battery. Tsosie subsequently entered a conditional guilty plea,
reserving his right to appeal the district court’s denial of his motion to dismiss. We must
now review the district court’s denial of Tsosie’s motion to dismiss.

DISCUSSION

The DRA Does Not Preclude Prosecution of Tsosie for Battery Upon a Health Care
Worker

{12} Tsosie argues that because he was in protective custody due to intoxication at the
time of the incident, the DRA precludes his prosecution for battery upon a health care
worker. Specifically, he contends that because the DRA is more specific than the battery
upon a health care worker statute, the DRA controls. Tsosie reasons that the broader
criminal statute prohibiting battery upon a health care worker cannot impinge upon the
specific protections the DRA affords to intoxicated persons and that the criminal statute must
yield to the DRA in order to achieve a harmonious interpretation.

{13} The issue of whether the DRA precludes prosecution of intoxicated persons such as
Tsosie for battery upon a health care worker is a question of statutory interpretation, which
this Court reviews de novo. See State v. Smith, 2004-NMSC-032, ¶ 8, 136 N.M. 372, 98
P.3d 1022. “Our ultimate goal in statutory construction is to ascertain and give effect to the
intent of the Legislature.” Id. (internal quotation marks and citation omitted). We determine
legislative intent by “first look[ing] at the words chosen by the Legislature and the plain
meaning of those words.” State v. Hubble, 2009-NMSC-014, ¶ 10, 146 N.M. 70, 206 P.3d
579. “[W]hen a statute contains language which is clear and unambiguous, we must give
effect to that language and refrain from further statutory interpretation.” State v. Rivera,
2004-NMSC-001, ¶ 10, 134 N.M. 768, 82 P.3d 939 (internal quotation marks and citation
omitted). Furthermore, where multiple statutes are applicable, we attempt to read them in
harmony with each other. State v. Trujillo, 2009-NMSC-012, ¶ 22, 146 N.M. 14, 206 P.3d
125. If two statutes cannot be harmonized, then the more specific statute controls. State v.
Cleve, 1999-NMSC-017, ¶ 17, 127 N.M. 240, 980 P.2d 23.

{14} Battery upon a health care worker is defined as “the unlawful, intentional touching[,]
or application of force to the person of a health care worker who is in the lawful discharge
of the health care worker’s duties, when done in a rude, insolent[,] or angry manner.”

                                              4
Section 30-3-9.2(E). Battery upon a health care worker is punishable as a fourth degree
felony. Id. The statutory language contained in the DRA must also be considered. In
pertinent part, the DRA states:

               It is the policy of this state that intoxicated and incapacitated persons
       may not be subjected to criminal prosecution, but rather should be afforded
       protection. It is further the policy of this state that alcohol-impaired persons
       and drug-impaired persons should be afforded treatment in order that they
       may lead normal lives as productive members of society.

Section 43-2-3.

{15} In State v. Correa, 2009-NMSC-051, ¶ 6, 147 N.M. 291, 222 P.3d 1, our Supreme
Court addressed a similar issue regarding whether the DRA precludes prosecution for
disorderly conduct. Correa held that the DRA does not prohibit criminal prosecution for
disorderly conduct merely because the accused party was intoxicated, as long as the statutory
elements of the charge are satisfied. Id. ¶ 1. Correa reasoned that the Legislature’s intent
in adopting Section 43-2-3 was to address substance abuse issues, rather than “to make a
radical change in existing criminal law.” Correa, 2009-NMSC-051, ¶ 15. Correa rejected
an expansive interpretation of Section 43-2-3 under which “an accused would not be
criminally liable for murder, burglary, assault, or battery if he was intoxicated when he
committed the offense.” Correa, 2009-NMSC-051, ¶ 16. In doing so, Correa reasoned that
the Legislature did not intend for “voluntary intoxication [to] provide wholesale immunity
to the accused, or preclude the State from pursuing criminal sanctions.” Id. Instead, Correa
determined that “[w]hile intoxication itself is not criminal, any criminal offenses committed
while an accused is intoxicated are still punishable under the Criminal Code.” Id. ¶ 19.
Finally, Correa concluded the DRA did not conflict with the Criminal Code. Id.

{16} Relying on Correa, we conclude that the DRA does not preclude Tsosie’s
prosecution for battery upon a health care worker under Section 30-3-9.2. Our Court’s
reasoning that “any criminal offenses committed while an accused is intoxicated are still
punishable under the Criminal Code” encompasses the criminal offense of battery upon a
health care worker. Correa, 2009-NMSC-051, ¶ 19 (emphasis added). Furthermore, the
Court specifically indicated that the Legislature did not intend for the DRA to eliminate
criminal liability for “murder, burglary, assault, or battery” merely because an accused was
intoxicated when he committed the offense. Id. ¶ 16 (emphasis added). Here, Tsosie was
not prosecuted for intoxication itself, but rather for a battery allegedly committed while he
was intoxicated.

{17} Tsosie has not distinguished his case from Correa in any meaningful way. Instead,
he argues that we should interpret the criminal statute regarding battery upon a health care
worker as more broad than the DRA, and thus treat the DRA as an exception which prohibits
prosecution in this case. However, this principle is not applicable if the DRA does not
conflict with the battery on a health care worker statute. See id. ¶ 19; see also Cleve, 1999-

                                              5
NMSC-017, ¶ 17 (reasoning that the more specific of two statutes controls only if the
statutes cannot be harmonized). Consistent with Correa, Tsosie is not being criminally
prosecuted for intoxication contrary to the DRA, but only for a criminal offense committed
while he was intoxicated. See 2009-NMSC-051, ¶ 19. Accordingly, we hold that the DRA
does not preclude the State from prosecuting Tsosie for battery upon a health care worker
merely because he was in protective custody due to his intoxication at the time of the
offense. Although the DRA does not preclude prosecution, the State was still required to
carry the burden of proving all of the statutory elements of battery upon a health care worker.
See id.

Albo Met the Definition of a Health Care Worker Under Section 30-3-9.2

{18} Next, we address the issue regarding whether Albo was a health care worker pursuant
to Section 30-3-9.2(E). See Johnson, 2009-NMSC-049, ¶ 9 (concluding that “[t]he issue of
whether security guards are ‘school employees’ as defined in the battery upon school
personnel statute is a purely legal question”). Because this issue presents a matter of
statutory interpretation, our review is de novo. State v. Lucero, 2007-NMSC-041, ¶ 8, 142
N.M. 102, 163 P.3d 489.

{19} As previously discussed, we first seek to give effect to the language of a statute as
written. State v. Padilla, 2008-NMSC-006, ¶ 7, 143 N.M. 310, 176 P.3d 299. “[W]here a
statute specifically defines a term, we interpret the statute according to those definitions
because those definitions reflect legislative intent.” State v. Smith, 2009-NMCA-028, ¶ 13,
145 N.M. 757, 204 P.3d 1267, cert. quashed, 2009-NMCERT-012, 147 N.M. 601, 227 P.3d
91. “When a term is not defined in a statute, we must construe it, giving those words their
ordinary meaning absent clear and express legislative intention to the contrary.” Johnson,
2009-NMSC-049, ¶ 10 (internal quotation marks and citation omitted). Where “language
is doubtful, ambiguous, or an adherence to the literal use of the words would lead to
injustice, absurdity[,] or contradiction,” we construe a statute “according to its obvious spirit
or reason.” State v. Davis, 2003-NMSC-022, ¶ 6, 134 N.M. 172, 74 P.3d 1064.

{20} As previously noted, battery upon a health care worker is defined as “the unlawful,
intentional touching[,] or application of force to the person of a health care worker who is
in the lawful discharge of the health care worker’s duties, when done in a rude, insolent[,]
or angry manner.” Section 30-3-9.2(E). As defined in the statute, a “health care worker”
is “an employee of a health facility or a licensed emergency medical technician[.]” Section
30-3-9.2(A)(2). Additionally, Section 30-3-9.2(A)(1) defines a “health facility” as follows:

        a public or private hospital, outpatient facility, diagnostic and treatment
        center, rehabilitation center[,] or infirmary. ‘Health facility’ also includes
        those facilities that, by federal regulation, must be licensed by the state to
        obtain or maintain full or partial, permanent or temporary federal funding,
        but ‘health facility’ does not include a skilled nursing facility, a nursing
        facility[,] or other long-term residential care facility[.]

                                               6
{21} Two categories of persons are considered health care workers under Section 30-3-
9.2(A)(2): employees of a health facility or licensed emergency medical technicians. The
district court determined that Albo was a health care worker because he was an employee
of a health facility. The parties agree that Albo was an employee of Four Winds at the time
of the alleged incident. However, they disagree as to whether Four Winds, and specifically
the PCU therein, constitutes a health facility as envisioned by Section 30-3-9.2(A)(1).
Therefore, in order to determine whether Albo was a health care worker as contemplated by
Section 30-3-9.2(A)(2), we must determine whether the Four Winds PCU meets the
definition of a health facility under Section 30-3-9.2(A)(1).

{22} The district court concluded that the Four Winds PCU constitutes a health facility
because it met the definition of a “diagnostic and treatment center” under Section 30-3-
9.2(A). Although Section 30-3-9.2 provides a definition for “health facility” and “health
care worker,” “diagnostic and treatment center” is not defined by Section 30-3-9.2 or by the
general definitions applicable in the Criminal Code. See NMSA 1978, § 30-1-12 (1963)
(providing general definitions applicable in the Criminal Code). Furthermore, Section 30-3-
9.2 does not indicate that the Legislature intended for a meaning other than the ordinary
meaning of “diagnostic and treatment center” to apply under the Criminal Code. Therefore,
we examine the ordinary meaning of “diagnostic and treatment center.” See Johnson,
2009-NMSC-049, ¶¶ 10-11 (concluding that the ordinary meaning of “school employee”
applied where the term was not defined in the relevant statutory section or elsewhere in the
Criminal Code).

{23} “Diagnostic” means “[o]f, relating to, or used in a diagnosis.” Am. Heritage
Dictionary of the English Language 500 (4th ed. 2000). “Diagnosis” is “[t]he act or process
of identifying or determining the nature and cause of a disease or injury through evaluation
of patient history, examination, and review of laboratory data.” Id. Additionally,
“treatment” is defined in pertinent part as the “[a]dministration or application of remedies
to a patient or for a disease or injury; medicinal or surgical management; therapy.” Id. at
1838. Counselor Aides at the Four Winds PCU identify issues associated with
detoxification, and they are also instructed regarding the past medical history of specific
clients. Counselor Aides also question clients regarding their medical history, talk to clients
about their drinking behavior and its consequences, take vital signs, and perform various
laboratory testing. After clients have been at the PCU for twenty-four hours, formal
assessments are completed and treatment plans are developed. Treatment may include
prescribing and dispensing medication as well as behavioral therapy. We conclude that the
ordinary meaning of “diagnostic and treatment center” includes the Four Winds PCU
because the PCU identifies substance abuse issues based upon patient history, laboratory
testing, and formal assessments and then develops treatment plans based upon those
observations.

{24} We also look to related provisions of the DRA to determine whether facilities such
as the Four Winds PCU are traditionally viewed as diagnostic and treatment centers. See
Johnson, 2009-NMSC-049, ¶ 16 (examining related provisions of the Administrative Code

                                              7
to determine whether school guards are traditionally viewed as “school employees” when
determining the ordinary meaning of statutory language). Tsosie was admitted to the Four
Winds PCU pursuant to the DRA, that provides that “[a]n intoxicated or incapacitated person
may be committed to a treatment facility.” Section 43-2-8(A) (emphasis added). The DRA
provides definitions for both “treatment” and “treatment facility.” Section 43-2-2(L), (M).
According to Section 43-2-2(L), “treatment” is defined to include “the broad range of
emergency, outpatient, intermediate[,] and inpatient services and care, including protective
custody, diagnostic evaluation, medical, psychiatric, psychological and social service care,
vocational rehabilitation and career counseling, which may be extended to alcohol-impaired,
drug-impaired[,] and intoxicated persons[.]” (Emphasis added.) Section 43-2-2(M) defines
“treatment facility” to include:

              (1)     an institution under the supervision of the [D]epartment and
       approved by the [D]epartment for the care and treatment of alcohol-impaired
       persons or drug-impaired persons;

               (2)    a public institution approved by the [D]epartment for the care
       and treatment of alcohol-impaired persons or drug-impaired persons, but not
       specifically under the supervision of the [D]epartment; or

               (3)   any other facility that provides any of the services specified
       in the [DRA] and is licensed by the [D]epartment for those services.

(Emphasis added.)

{25} The Four Winds PCU falls within the meaning of “treatment” as defined by the DRA.
Section 43-2-2(L) specifically includes “protective custody” as one of the services that
constitutes “treatment.” It is undisputed that the Four Winds PCU was a “protective
custody” unit. It is also undisputed that Tsosie was brought to the PCU for the purposes of
protective custody and detoxification because he was alcohol-impaired. Based on the plain
meaning of Section 43-2-2(L), the services provided to Tsosie at the PCU clearly constituted
“treatment” as defined by the DRA.

{26} Furthermore, the PCU constitutes a “treatment facility” under the definition provided
by the DRA. Under Section 43-2-2(M), a treatment facility is an institution that provides
any of the services enumerated in the DRA and is licensed by the Department for those
services. As previously discussed, the PCU provides protective custody to alcohol-impaired
persons, a service which is specifically enumerated in the DRA’s definition of “treatment.”
Section 43-2-2(L). Furthermore, it is undisputed that Four Winds is licensed by the
Department as an adult residential health facility. Because the Four Winds PCU provides
enumerated services and is licensed by the Department for those services, we conclude that
the Four Winds PCU meets the definition of “treatment facility” as defined by the DRA.
Based upon the ordinary meaning of a “diagnostic and treatment center” and the DRA’s
traditional inclusion of facilities such as the PCU in the definition of a “treatment facility,”

                                               8
we conclude that the Four Winds PCU constitutes a “health facility” for purposes of the
battery upon a health care worker statute.

{27} Tsosie argues that the Four Winds PCU is not a health facility because it is not a
hospital or outpatient facility in its capacity as a protective custody facility. Section 30-3-
9.2(A)(1) defines a health facility as “a public or private hospital, outpatient facility,
diagnostic and treatment center, rehabilitation center[,] or infirmary.” (Emphasis added.)
The Legislature’s use of the word “or” indicates that any of the listed definitions brings a
facility within the definition of a health facility. See State v. Johnson, 2001-NMSC-001, ¶
30, 130 N.M. 6, 15 P.3d 1233 (stating that as a rule of statutory construction, the word “or”
should be given its normal disjunctive meaning unless the context of the statute demands a
different meaning). As a result, we conclude that the Four Winds PCU is a health facility
because it meets the definition of a diagnostic and treatment center, regardless of whether
it meets the additional definitions under the statute.

{28} Finally, Tsosie argues that the Four Winds PCU is not a health facility because it is
licensed as an adult residential care facility and therefore is a long-term residential care
facility excluded under the definition of a health facility under Section 30-3-9.2(A)(1). This
argument is unconvincing, as the undisputed testimony indicated that the PCU is not a long-
term treatment facility because clients are not permitted to stay beyond a maximum of twelve
days. Additionally, if clients wish to be referred to long-term treatment upon their release
from the PCU, then additional assessments must be completed. As a result, the undisputed
testimony established that the Four Winds PCU is not a long-term residential care facility.

{29} Based upon the ordinary meaning of a “diagnostic and treatment center” and the
DRA’s traditional consideration of facilities such as the PCU as treatment facilities, we hold
that the Four Winds PCU constitutes a “health facility” under Section 30-3-9.2(A)(1). As
a result, Albo qualifies as a health care worker under Section 30-3-9.2(A)(2) because he was
employed at Four Winds at the time of the alleged incident.

The Battery Upon a Health Care Worker Statute Is Not Unconstitutionally Vague

{30} Tsosie argues that Section 30-3-9.2(A) and (E) are unconstitutionally vague.
Specifically, Tsosie contends that the imprecise definition of “health facility” in Section 30-
3-9.2(A)(1) provides no notice to a reasonable person that an employee of a detoxification
facility’s protective custody unit is a “health care worker” and that such a person is afforded
special protection against battery.

{31} We review a vagueness challenge to the constitutionality of a statute de novo in light
of the particular facts of the case and the conduct prohibited by the statute. State v. Smile,
2009-NMCA-064, ¶ 17, 146 N.M. 525, 212 P.3d 413, cert. quashed, 2010-NMCERT-006,
148 N.M. 584, 241 P.3d 182. This Court applies a two-part test for vagueness, considering
whether the statute (1) “fails to provide persons of ordinary intelligence using ordinary
common sense a fair opportunity to determine whether their conduct is prohibited[,]” or (2)

                                              9
“fails to create minimum guidelines for . . . enforcement . . . [and thus] encourages subjective
and ad hoc application [of the law].” State v. Jacquez, 2009-NMCA-124, ¶ 6, 147 N.M. 313,
222 P.3d 685. Tsosie bears the burden of overcoming the strong presumption of a statute’s
constitutionality by proving that Section 30-3-9.2 is unconstitutional beyond all reasonable
doubt. State v. Laguna, 1999-NMCA-152, ¶ 24, 128 N.M. 345, 992 P.2d 896. Furthermore,
if the statute clearly applies to Tsosie’s conduct, he cannot succeed on his claim of
vagueness. Jacquez, 2009-NMCA-124, ¶ 6. On appeal, Tsosie disputes only that the statute
provides fair notice of the prohibited conduct, so we do not address whether the statute
creates any potential for discriminatory and arbitrary enforcement. See State v. Torres,
2005-NMCA-070, ¶ 34, 137 N.M. 607, 113 P.3d 877 (stating that this Court will not address
issues not briefed, argued, or supported by authority).

{32} “A statute may be void for vagueness if its meaning is so uncertain that the court is
unable, by the application of known and accepted rules of construction, to determine what
the Legislature intended with any reasonable degree of certainty.” State v. Castillo, 2011-
NMCA-046, ¶ 22, 149 N.M.536, 252 P.3d 760, (alterations omitted) (internal quotation
marks and citation omitted), cert. denied, 2011-NMCERT-___, ___ N.M. ___, ___ P.3d ___
(No. 32,913, Apr. 13, 2011). We have concluded above that the Four Winds PCU
constitutes a “health facility” under the plain meaning of Section 30-3-9.2(A)(1). Because
we were able to determine the statutory meaning using accepted principles of statutory
construction, we conclude that Section 30-3-9.2 is not unconstitutionally vague. See
Castillo, 2011-NMCA-046, ¶ 22 (holding that the statute prohibiting fraudulent use of a
debit card was not unconstitutionally vague because this Court was able to determine
legislative intent using established statutory construction principles). We hold that Section
30-3-9.2(A)(1) and (E) are sufficiently definite to provide fair warning to a reasonable
person that a battery upon an employee of a health facility, such as the Four Winds PCU,
would result in prosecution for battery upon a health care worker.

CONCLUSION

{33} For the foregoing reasons, we affirm the district court’s denial of Tsosie’s motion to
dismiss. Accordingly, the district court did not err by accepting Tsosie’s plea and sentencing
him to a conditional discharge with probationary supervision.

{34}   IT IS SO ORDERED.

                                               ____________________________________
                                               TIMOTHY L. GARCIA, Judge

WE CONCUR:

____________________________________
JONATHAN B. SUTIN, Judge


                                              10
____________________________________
MICHAEL E. VIGIL, Judge

Topic Index for State v. Tsosie, No. 30,070

CT                   CONSTITUTIONAL LAW
CT-VO                Vague or Overbroad

CL                   CRIMINAL LAW
CL-BA                Battery

CA                   CRIMINAL PROCEDURE
CA-PB                Probation

ST                   STATUTES
ST-IP                Interpretation
ST-LI                Legislative Intent




                                          11